March 21, 2013 Audit – Tax – Advisory Grant Thornton LLP 201 S. College Street Suite 2500 Charlotte, NC 28244 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 T 704.632.3500 F 704.334.7701 www.GrantThornton.com Re:StellarOne Corporation File No. 000-22283 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of StellarOne Corporation dated March 21, 2013, and agree with the statements concerning our Firm contained therein. Very truly yours, /s/ GRANT THORNTON LLP
